DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated May 18, 2021 in which claims 1, 15, and 20 have been amended.  Therefore, claims 1, 6-9, and 14-20 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-9, and 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
(a) an available medical service provider computer store, storing, for each of a plurality of potentially available medical service providers, detailed resource information including a resource preference indication;
(b) a resource performance metric computer store, storing, for each of the plurality of potentially available medical service providers, at least one performance metric score value;
(c) a communication port to facilitate an exchange of electronic messages with the available medical service provider computer store and the resource performance metric computer store via the distributed communication network;
(d) the back-end application computer server, coupled to the communication port, including:
a computer processor, and
a computer memory, coupled to the computer processor and storing computer instructions that, when executed by the computer processor, cause the back-end application computer server to:
(i) for each of the plurality of potentially available medical service providers, automatically access the at least one performance metric score value in the resource 
(ii) based on the at least one performance metric score value, automatically update a state of the resource preference indication in the available medical service provider computer store,
(iii) receive from a remote computer a search request message, including at least one search parameter, after receipt of an insurance claim, and
(iv) automatically arrange to adjust creation of a panel of medical service providers, associated with a search result list responsive to the search request message, in accordance with the updated state of the resource preference indication,
(e) a diagnosis grouping platform to group similar events handled by a subset of the potentially available medical service providers based on all of: a principal diagnosis and comorbidity data associated with the received insurance claim, a claim cost associated with the received insurance claim, a disability duration associated with the received insurance claim, and a geographic location associated with the received insurance claim; and
(f) a rating platform to, based on groups of similar events, review performance of each potentially available medical service provider in the subset;
wherein:  said adjustment to the at least one output parameter includes removal of potentially available medical service providers from the search result list; and transmitting, to the remote computer via the distributed communication network, information about potentially available medical service providers that were not removed 
the back-end application computer server is associated with at least one of:  workers' compensation insurance, automobile insurance, short term disability insurance, and long term disability insurance.
THE LIMITATIONS OF: 
(a) storing, for each of a plurality of potentially available medical service providers, detailed resource information including a resource preference indication;
(b) storing, for each of the plurality of potentially available medical service providers, at least one performance metric score value;
(c) facilitating an exchange of messages;
(d) the back-end application computer server, coupled to the communication port, including:
a computer processor, and
a computer memory, coupled to the computer processor and storing computer instructions that, when executed by the computer processor, cause the back-end application computer server to:
(i) for each of the plurality of potentially available medical service providers, access the at least one performance metric score value, wherein the performance metric score value represents at least one of a magnitude of resource provided and a length of time during which resource is provided,
(ii) based on the at least one performance metric score value, update a state of the resource preference indication,

(iv) arranging to adjust creation of a panel of medical service providers, associated with a search result list responsive to the search request message, in accordance with the updated state of the resource preference indication,
(e) grouping similar events handled by a subset of the potentially available medical service providers based on all of:  a principal diagnosis and comorbidity data associated with the received insurance claim, a claim cost associated with the received insurance claim, a disability duration associated with the received insurance claim, and a geographic location associated with the received insurance claim; and
(f) reviewing performance of each potentially available medical service provider in the subset;  
wherein:  said adjustment to the at least one output parameter includes removal of potentially available medical service providers from the search result list; and transmitting information about potentially available medical service providers that were not removed from the search result list without transmitting information about potentially available medical service providers that were removed from the search result list; and 
associated with at least one of:  workers' compensation insurance, automobile insurance, short term disability insurance, and long term disability insurance; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “processor”, “memory”, 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor”, “memory”, “network”, “computer store”, “port”, and “server”, to perform the “storing”, “exchanging”, “accessing”, “updating”, “receiving”, “arranging”, “diagnosing and grouping”, “rating”, “removing”, and “re-ordering” steps.  The “processor”, “memory”, “network”, “computer store”, “port”, and “server”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “storing”, “exchanging”, “accessing”, “updating”, “receiving”, “arranging”, “diagnosing and grouping”, “rating”, “removing”, and “re-ordering” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Similar arguments can be extended to the other independent claim 20, thus, it is rejected on similar grounds as claim 1.
Dependent claims 6-9 and 14-19 further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered 

Therefore, claims 1, 6-9, and 14-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fireman, U.S. Patent Application Publication Number 2009/0099862; in view of Greischar, U.S. Patent Application Publication Number 2007/0297589; in further view of Tong, U.S. Patent Application Publication Number 2011/0112853.
As per claim 1, Fireman explicitly teaches: 

(b) a resource performance metric computer store, storing, for each of the plurality of potentially available medical service providers, at least one performance metric score value; (Fireman at para. 33-35) ("According to one exemplary embodiment, the method may further include e) ranking, based on at least one metric, at least one of: a plurality of entities, at least one healthcare service facility, at least one department of the at least one healthcare service facility, the at least one healthcare service event; 
(c) a communication port to facilitate an exchange of electronic messages with the available medical service provider computer store and the resource performance metric computer store via the distributed communication network; (Fireman at para. 83-85) ("According to an exemplary embodiment, the system may be represented by a client-server network design where the health care services performance analytics service provider 124 may include one or more servers including, e.g., but not limited to, web servers 136a-136c, application servers 138a-138c, coupled via, e.g., load balancer 134 and/or firewall 132, as well as a communications network 126, and one or more entity devices 106a, 106b, 106c, and 106d (collectively 106) may be client devices, which according to an exemplary embodiment, may also include, in an exemplary embodiment, a health care data capture device 116 (not shown), which may provide location based data (as described further with reference to FIG. 2).  One example of a location based data capture device 208a may be a radio frequency identification (RFID) system, or other system, as may be incorporated as a separate device 116, or may be associated with an entity 102a. Client devices 106 may be coupled to the health care services performance analytics service provider 124 via a communications path (such as, e.g., a network, such as, e.g., the Internet).")
(d) the back-end application computer server, coupled to the communication port, including: (Fireman at para. 83-85) ("According to an exemplary embodiment, the system may be represented by a client-server network design where the health care 
a computer processor, and a computer memory, coupled to the computer processor and storing computer instructions that, when executed by the computer processor, cause the back-end application computer server to:  (Fireman at Fig. 6 and paras. 65 and 220-223)

Greischar explicitly teaches:
(i) for each of the plurality of potentially available medical service providers, automatically access the at least one performance metric score value in the resource performance metric computer store, wherein the performance metric score value represents at least one of a magnitude of resource provided, (Greischar at para. 48-50) 
(ii) based on the at least one performance metric score value, automatically update a state of the resource preference indication in the available medical service provider computer store, (Greischar at para. 48-50) ("In an embodiment of the present invention, the system is configured to derive performance metrics from the aggregated resource availability information. The performance metrics are user customizable, and are automatically generated by the data aggregation module based on the user specified schedule. Examples of metrics are metrics that show a percentage of hospitals that can report resource availability data within an hour, percentage of state emergency operation centers that can report bed availability within four hours of an emergency event.")
(f) a rating platform to, based on groups of similar events, review performance of each potentially available medical service provider in the subset. (Greischar at paras. 49-51) ("Certain modifications and improvements will occur to those skilled in the art upon a reading of the foregoing description. Also, the resource management system is operable for use by first-alert responders to a medical crisis scene for coordinating patient-related data with resource-related data for optimizing system utilization and for 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fireman and Greischar to provide a system and a method for providing information about resource availability.  (Greischar at Abstract) 

Tong explicitly teaches:
(iii) receive from a remote computer a search request message, including at least one search parameter, after receipt of an insurance claim, and "(Tong at paras. 97-100) (""In a certain embodiment, the records may be obtained from a database comprising insurance claim information history of enrollment in a healthcare claim, demographic data, insurance claims data, lab data, pharmacy data, race/ethnicity data, psychographic data, disability, absenteeism, worker compensation data for a large number of customers of a health insurance company or the like. In a particular embodiment, such a database may include historical data spanning ten or more years for several million customers. In such an embodiment, the breadth and depth of the database may provide detailed information regarding a large number of diseases, disabilities, conditions, and their associated stages, services including treatments, procedures, lab test, prescriptions, and outcomes.)

(e) a diagnosis grouping platform to group similar events handled by a subset of the potentially available medical service providers based on all of: a principal diagnosis and comorbiditv data associated with the received insurance claim, a claim cost associated with the received insurance claim, a disability duration associated with the received insurance claim, and a geographic location associated with the received insurance claim; and "(Tong US20110112853 at paras. 73-75 and 93-100) ("" In one embodiment, the CPU 302 may load and execute software modules configured to obtain one or more attributes associated with a subject having a condition, search a database stored on a data storage device for a group of records associated with the attributes, wherein the records comprise cost and duration information associated with 
(f) wherein:  said adjustment to the at least one output parameter includes removal of potentially available medical service providers from the search result list; and transmitting, to the remote computer via the distributed communication network, information about potentially available medical service providers that were not removed from the search result list without transmitting information about potentially available medical service providers that were removed from the search result list; and (Tong at paras. 114-116) (“In a further embodiment, the filter module 602 may filter the group of records according to a limiting criterion. The filter module 602 may filter the records for one that are more relevant to the condition, or separate the records according to selected categories. For example, the filter module 602 may filter the group of records by restricting search parameters before the search is performed. Alternatively, the filter module 602 may filter, remove, or otherwise delete the search results according to the criterion. In a certain embodiment, multiple limiting criteria may be used to restrict the scope of the returned search results. In one embodiment, a limiting criteria may include a field value, such as a record date, age, gender, a demographic factor, a geographic factor, a genotype, a phenotype, a condition, a comorbidity diagnosis, a temporal attribute, or the like.”)
the back-end application computer server is associated with at least one of:  workers' compensation insurance, automobile insurance, short term disability insurance, 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fireman, Greischar, and Tong to provide a system for analysis of condition, cost, and duration of health related information.  (Tong at Abstract and paras. 11-24) 

As per claim 15, Fireman explicitly teaches:  wherein each medical service provider is associated with at least one of: (i) a point of entry medical clinic having a set of physicians, nurses, and/or physical therapists, (ii) a surgeon, or (iii) a medical specialist.  (Fireman at para. 40-42) ("According to one exemplary embodiment, the method may include where the health care services event is delivered by a health care 
As per claim 16, Fireman explicitly teaches:  wherein the rating platform is to continuously designate a sub-set of the medical service providers as preferred.  (Fireman at paras. 33-35, 173-175, and 195-197) ("According to one exemplary embodiment, the method may further include e) ranking, based on at least one metric, at least one of: a plurality of entities, at least one healthcare service facility, at least one department of the at least one healthcare service facility, the at least one healthcare service event; and/or the at least one health care service event across a plurality of healthcare service facilities, wherein the ranking may include at least one of a comparative ranking and/or a benchmark.")
As per claim 17, Fireman explicitly teaches:  wherein the rating platform is to automatically identify a sub-set of the medical service providers as requiring at least one intervention action.  (Fireman at paras. 33-35, 173-175, and 195-197) ("According to one exemplary embodiment, the method may further include e) ranking, based on at least one metric, at least one of: a plurality of entities, at least one healthcare service facility, at least one department of the at least one healthcare service facility, the at least one healthcare service event; and/or the at least one health care service event across a 
As per claim 18, Fireman explicitly teaches:  wherein the rating platform comprises at least one of: (i) an outlier identifier to recognize medical service providers with anomalous outcomes, and (ii) a volatility detector.  (Fireman at para. 77-79) ("In an exemplary embodiment of the present invention, outliers including data associated with specific personalized patient regimens and treatment protocols may not be normalized or ignored, but may become key to producing improvements in quality and efficiency. Previously, clinical and administrative practitioners considered these two goals mutually exclusive.")
As per claim 19, Fireman explicitly teaches:  wherein rating platform reviews performance based at least in part on at least two of: (i) claim outcomes, (ii) behavioral outcomes, (iii) a number of physical therapist visits, (iii) a number of office visits, (iv) prescription data, (v) claimant feedback information, (vi) medical service provider feedback information, and (vii) social media data.  (Fireman at paras. 79-80) ("An exemplary embodiment of the present invention may combine data from various departmental and enterprise transaction systems in real time and may create a feedback loop that applies Bayesian methods to continuously revise parameters of prior knowledge based on actual events and outcomes. These outcomes may be, in an exemplary embodiment, physical, operational and/or clinical.")
Claim 20 is substantially similar to claim 1, thus, it is rejected on the same grounds.

Claims 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Fireman, U.S. Patent Application Publication Number 2009/0099862; in view of Greischar, U.S. Patent Application Publication Number 2007/0297589; in further view of Tong, in further view of U.S. Patent Application Publication Number 2011/0112853; and in further view of Vonk, U.S. Patent Application Publication Number 2006/0235280.
As per claim 6, Vonk explicitly teaches:  wherein the detailed resource information includes at least one of: a potentially available medical service provider name, a potentially available medical service provider address, a potentially available medical service provider communication address, a potentially available medical service provider specialty, a potentially available medical service provider language, and potentially available medical service provider insurance information.  (Vonk at para. 83-85) ("Although the majority of the discussion regarding electronic care health management system (ECHMS) 100 is specifically related to interactions between clinic 10 and patient 50, it is to be understood that clinic 10 and/or patient 50 might have the opportunity and benefit from interactions through network 40 to other information systems 60. These other information systems 60 might comprise pharmacies 62 (for electronic transfer of medication and prescription information), hospital 64 (for gathering of hospital records and/or transmittal of medical records from clinic 10), laboratories and diagnostic services 66 (for making of appointments, the transfer of medical records and/or reports between the laboratory and diagnostic services 66 an clinic 10), various federal agencies and/or departments 68 (which might comprise Health and Human Service Organization, Center for Disease Control, possibly even Medicare or Medicaid Departments), and of course, state and local agencies and departments 70 (which 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fireman, Greischar, Tong, and Vonk to provide a health care management system which collects both subjective and objective information regarding a patient into a clinical patient record, and uses the record to determine evidence-based recommendations.  (Vonk at Abstract)
As per claim 7, Greischar explicitly teaches:  wherein the at least one performance metric score value is associated with at least one of: an average claimant satisfaction, an average claim adjuster satisfaction, an average employer satisfaction, a frequency of surgery, an average amount of lost time from work, a death rate, a bad outcome rate, colleague recommendations, credential verification, a quality of an associated hospital, a medical cost, a length of disability, and an amount of deviation from standards based medicine and adherence to guidelines.  (Greischar at paras. 48-50) ("In an embodiment of the present invention, the system is configured to derive performance metrics from the aggregated resource availability information. The performance metrics are user customizable, and are automatically generated by the data aggregation module based on the user specified schedule. Examples of metrics are metrics that show a percentage of hospitals that can report resource availability data within an hour, percentage of state emergency operation centers that can report bed availability within four hours of an emergency event.")
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fireman, Greischar, Tong, and Vonk to provide a system and a method for providing information about resource availability.  (Greischar at Abstract)
As per claim 8, Greischar explicitly teaches:  wherein the at least one performance metric score is associated with at least one of: an internal physician prescription dispensing score, an internal physician outlier score, an internal utilization review, an external healthcare dataset, an external Medicare dataset, and a vender dataset.  (Greischar at paras. 48-50) ("In an embodiment of the present invention, the system is configured to derive performance metrics from the aggregated resource availability information. The performance metrics are user customizable, and are automatically generated by the data aggregation module based on the user specified schedule. Examples of metrics are metrics that show a percentage of hospitals that can report resource availability data within an hour, percentage of state emergency operation centers that can report bed availability within four hours of an emergency event.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fireman, Greischar, Tong, and Vonk to provide a system and a method for providing information about resource availability.  (Greischar at Abstract)  
As per claim 9, explicitly teaches:  wherein said arranging to adjust the at least output parameter is performed on a periodic basis.  (Greischar at paras. 42-44) ("In a preferred embodiment, resource stores 128 and 130 store data that is compatible with 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fireman, Greischar, Tong, and Vonk to provide a system and a method for providing information about resource availability.  (Greischar at Abstract)

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Fireman, U.S. Patent Application Publication Number 2009/0099862; in view of Greischar, U.S. Patent Application Publication Number 2007/0297589; in further view of Tong, U.S. Patent Application Publication Number 2011/0112853, and in further view of Carty, U.S. Patent Application Publication Number 2014/0207486.
As per claim 14, Carty explicitly teaches:  wherein said grouping is based at least in part on two or more of: (i) a severity variable, (ii) a comorbidity variable, (iii) age, (iv) gender, (v) a geographic location, and (vi) claim frequency for a type of injury.  (Carty at paras. 180-181) ("1. The Dynamic Resource Registry 720 maps the member's "preference of service" relative to location of service provider, availability of provider resources and/or cost of service delivery associated to Payers and/or Healthcare Provider incentives developed to steer member consumption at time of service.  2. The Dynamic Resource Registry 720 logically associates "member centered network" assets (i.e. devices, network resources, system resources, provider resources, and caregiver 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fireman, Greischar, Tong, and Carty to allow a server and remote devices to communicate over a network to define a continuity of care network for managing the flow of member related information between a member device, a caregiver device, and a support device.  (Carty at Abstract)

Response to Arguments
Applicant’s arguments filed on May 18, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 6-9, and 14-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea and that the amended claims are directed to an improvement in a computer system and to a technical solution addressing a technical problem, in that the performance of the computer is improved such that the computer adapts to changing conditions and results in improved computer network traffic by reducing the electronic messages that would be transmitted if some potentially available medical service providers were instead not removed from the search result list.  
Examiner disagrees, however, and notes that the commercial interaction in this application relates to determining a performance metric score and rating to review the 
Additionally, Examiner notes that any such increased efficiency achieved by better utilization of a modification process is merely an improvement to a business analysis process, rather than an improvement to a computer, and without any practical application. A more streamlined analysis process that is run on a generic computer component does not amount to an improvement to the computer.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
With respect to Applicant’s arguments as to the § 112 rejections for now pending claims 1, 6-9, and 14-20, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693